ORDER
WHEREAS, on July 6, 1984, this Court suspended Donald J. Heffeman for a period of three months, and placed him on supervised probation for a minimum of three years, and
WHEREAS, Donald J. Heffeman has filed with this Court an affidavit stating that he has fully complied with the terms of the Court’s order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Donald J. Heffeman has complied with the terms of the order,
NOW, THEREFORE, IT IS ORDERED, Donald J. Heffeman is removed from probationary status.